Citation Nr: 1727104	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a total right knee arthroplasty in excess of 30 percent from May 1, 2012 to March 4, 2014, and as of May 1, 2014.  


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Navy from October 1978 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has since been transferred to the RO in Atlanta, Georgia.

The matter initially came before the Board in April 2016, at which time the Board denied increased ratings for the periods currently on appeal. 

The matter has since been remanded by the Court of Appeals for Veterans' Claims (Court).  In a November 2016 Order, the Court remanded the Board's February 2016 decision denying the Veteran's claims for entitlement to a rating in excess of 30 percent for the periods currently on appeal.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. For the period from May 1, 2012, to March 4, 2014, the Veteran's total right knee arthroplasty has been manifested by chronic residuals consisting of severe painful motion or weakness in the right knee joint.

2. As of May 1, 2014, the Veteran's total right knee arthroplasty has been manifested by chronic residuals consisting of severe painful motion or weakness in the right knee joint.


CONCLUSIONS OF LAW

1. For the period from May 1, 2012, to March 4, 2014, the criteria for a disability rating of 60 percent for status post total right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).  

2. As of May 1, 2014, the criteria for a disability rating of 60 percent for status post total right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in July, 2010, which set out the type of evidence needed to substantiate the claim.  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in August 2015.  The Board finds the examination adequate, because it included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Hence, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.  

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  (Diagnostic Code 5262 pertains to nonunion or malunion of the tibia and fibula, neither of which is demonstrated by the evidence in this case; hence, this Diagnostic Code will not be discussed further).  A normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees; a 20 percent evaluation when it is limited to 30 degrees; and a 30 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 30 percent evaluation is allowed hen extension is limited to 20 degrees; a 40 percent evaluation is allowed when extension is limited to 30 degrees; and a 50 percent evaluation is allowed when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Evaluations for knee impairment can also be assigned based on ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

Right knee disability from May 1, 2012 to March 4, 2014

The Veteran underwent a total right knee arthroplasty on March 24, 2011.  He has consistently complained of chronic knee pain since that time, including during the period herein at issue.  March 2013 VA treatment records indicate complaints of "sharp pain" with activity and "dull pain" with rest, while April 2013 records indicate difficulty with ambulation.  November 2013 VA treatment records confirm the Veteran's symptoms persisted, noting painful active range of motion and significant "startup pain" with ambulation.  

VA treatment records from February 2014 indicate complaints of severe right knee pain, worsened with weight bearing, the Veteran relating he "feels like there is a gap in his knee when he raises his leg."  Notes from later that month reveal treating providers determined the Veteran's knee replacement required revision due to wear and misalignment, giving further objective support to the Veteran's pain complaints.  The revision was performed on March 5, 2014.  

As discussed above, Diagnostic Code 5055 provides for a 60 percent evaluation where a Veteran with a knee replacement evinces symptoms including "severe painful motion or weakness in the affected extremity."  Resolving any doubt or ambiguity in the Veteran's favor, that standard is met here.  The Veteran's pain complaints are consistent during this period, providers note pain with active range of motion and ambulation, and the Veteran's prosthetic was ultimately deemed to be misaligned and in need of revision due to his symptoms.  As such, the Board finds that entitlement to a 60 percent evaluation is warranted for the period from May 1, 2012 to March 4, 2014.  

Increased evaluations under other potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In particular, the Board considered Diagnostic Codes 5260 and 5261, but the record representing the period at issue is bare of evidence of range of motion restricting that would warrant an evaluation in excess of 30 percent; moreover, the highest evaluation available under either Diagnostic Code is 50 percent, so the Veteran would not benefit from evaluation under either Diagnostic Code.

Right knee disability as of May 1, 2014

As noted above, the Veteran underwent a revision of his right knee arthroscopy in March 2014.  He was assigned a temporary 100 percent rating, with a 30 percent rating effective May 1, 2014.  The evidence following May 1, 2014, shows continued complaints of knee pain, as well as limited range of motion.  For instance, May 2014 VA treatment records show the Veteran required a cane for ambulation, and demonstrated limited active range of motion.  

June 2014 VA treatment records reveal less than full range of extension, while physical therapy records from the same period show significant joint weakness.  Further, the Veteran's complaints with respect to the sensation of having "a gap in his knee when he raises his leg" continued, and the Veteran noted feelings of weakness in the knee.  

VA treatment notes from March 2015 show that the Veteran complained about "having trouble with standing and walking," with significant joint pain, particularly upon waking.

The Veteran underwent a VA examination of his right knee in August 2015.  At that examination, the Veteran demonstrated pain on weight-bearing and limited range of motion in the knee, with pain on both flexion and extension.  The examiner assessed functional limitations in the Veteran's ability to sit, stand, bend, or walk for extended periods due to pain.  The examiner also noted joint instability, swelling, and disturbed gait.  The Veteran indicated he occasionally relies on a cane for balance and ambulation.  

The record also contains an Independent Medical Expert (IME) review, conducted in December 2015.  Based on a thorough review of the file, the independent expert concluded the Veteran remains beset by knee symptoms including pain, stiffness, weakness, decreased speed of joint function, and swelling.  He further opined the Veteran experiences regular flare-ups that last for several hours, precipitated by activity of virtually any kind.  

Again, the Board finds the criteria for a 60 percent rating under Diagnostic Code 5055 are met for this period.  The evidence plainly demonstrates severe painful motion as well as weakness in the Veteran's right knee.  As such, the Veteran's symptoms most closely align with a 60 percent rating for residuals of his total right knee replacement.

The Board also notes that the rating code does not permit for an evaluation in excess of 60 percent for this disability.  While Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  There is no diagnostic code pertaining to the knee or leg that allows ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, again, the Veteran is already assigned the maximum schedular evaluation available for limitation of range of motion of his knee disability.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not applicable in this case.





	(CONTINUED ON NEXT PAGE)






ORDER

A disability rating of 60 percent May 1, 2012, to March 4, 2014, for a total right knee replacement is granted.

A disability rating of 60 percent as of May 1, 2014, for a total right knee replacement is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


